Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-10 are pending. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021. Accordingly, claims 9-10 are under examination.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘428 (USPGPub 2018/0334428, Published 11-2018).
428 discloses (example 1) a xylylene diisocyanate composition that contains Fe at a concentration of <0.1 ppm. 428 goes on to disclose (example 1) the xylylene diisocyanate composition is purified via distillation. The distillation causes the instant purity of 99% by weight or more.
Concerning the b* value of 0.1 to 2.0, the xylylene diisocyanate disclosed by 428 (Example 1) has this value. The instant specification recites (p. 13) restricting the 
Additionally, due to the optical lens disclosed by 428 (par. 93-96) having overlapping yellowness index, Abbe and transmittance numbers as detailed in the specification (p. 28), the reactants e.g. xylylene diisocyanate, would necessarily have to be of the same quality as instantly claimed to afford overlapping yellowness index, Abbe and transmittance numbers. Therefore the xylylene diisocyanate disclosed by 428 (Example 1) has the instant b* value.
Concerning the limitation of “according to the CIE”, this is not a limitation that further limits the instant composition and is therefore not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘428 (USPGPub 2018/0334428, Published 11-2018).
Interpretation of Claims

    PNG
    media_image1.png
    75
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    590
    media_image2.png
    Greyscale

Concerning the limitation of “according to the CIE”, this is not a limitation that further limits the instant composition and is therefore not given patentable weight.

Scope of the Prior Art

428 teach (par. 1) use of xylylene diisocyanate in the preparation of optical materials. This is the same endeavor of the instant invention. For example, the specification recites (p. 13) the xylylene diisocyanate is used in optical lenses.   

Ascertaining the Difference
	428 does not teach the b* value nor the 99% by weight of the xylylene diisocyanate of example 1.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 428 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have ensured the instant iron levels in the xylylene diisocyanate are below 0.2 ppm because 428 teach (example 1) a xylylene diisocyanate composition that contains Fe at a concentration of <0.1 ppm. The ordinary artisan would have next ensured the xylylene diisocyanate would have also been at a purity of 99% by wt. or more. The ordinary artisan would have done so because 428 goes on to teach (example 1) the xylylene diisocyanate composition is 
Additionally, the iron levels and the purity levels taught by 428 (example 1, par. 42) overlap the instant levels. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the b* value of 0.1 to 2.0, the xylylene diisocyanate compositions argued above would have the instant b* values. The instant specification recites (p. 13) restricting the amount of Fe ions in the reactants can adjust a b* value. Due to the final product having overlapping amounts Fe, the b* of the xylylene diisocyanate would necessarily be 0.1 to 2.0. 
Additionally, due to the optical lens disclosed by 428 (par. 93-96) having overlapping yellowness index, Abbe and transmittance numbers as detailed in the specification (p. 28), the reactants e.g. xylylene diisocyanate, would necessarily have to be of the same quality as instantly claimed to afford overlapping yellowness index, Abbe and transmittance numbers. Therefore the xylylene diisocyanate compositions argued above have the instant b* value.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 949 (17/111,949). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 949 claims 

    PNG
    media_image3.png
    222
    592
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    123
    600
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    205
    586
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    255
    596
    media_image6.png
    Greyscale

949 does not claim the b* and Fe content of the end product.
However, due to 949 claiming the washing of the diamine hydrochloride and restricting the amount of Fe in the diamine chloride, the instant compositions would have been made.
Concerning the xylylene diisocyanate, the ordinary artisan would have looked to the specification for a definition of a diisocyanate composition and would have found on page 7 the instant diisocyanate.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.


Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 857 (17/111,857). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 857 claims 


    PNG
    media_image7.png
    223
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    258
    603
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    136
    607
    media_image9.png
    Greyscale

857 does not claim the b* and Fe content of the end product.
However, due to 857 claiming the washing of the diamine hydrochloride and, the instant compositions would have been made.
Concerning the Fe, 857 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Concerning the xylylene diisocyanate, the ordinary artisan would have looked to the specification for a definition of a diisocyanate composition and would have found on page 8 the instant diisocyanate.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 814 (17/111,814). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 814 claims 

    PNG
    media_image10.png
    189
    593
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    311
    599
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    220
    593
    media_image12.png
    Greyscale

814 does not claim the b* and Fe content of the end product.
However, due to 814 claiming the washing of the diamine hydrochloride, the instant compositions would have been made.
Concerning the Fe, 814 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 779 (17/111,779). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims 

    PNG
    media_image13.png
    81
    582
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    171
    586
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    143
    597
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    226
    595
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    27
    585
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    132
    589
    media_image18.png
    Greyscale

779 does not claim the Fe content of the end product.
Concerning the Fe, 779 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 726 (17/111,726). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 726 claims 

    PNG
    media_image19.png
    168
    589
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    57
    587
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    54
    594
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    228
    594
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    256
    590
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    79
    628
    media_image24.png
    Greyscale

726 does not claim the b* or Fe content of the end product.
Concerning the Fe, 726 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Concerning the instant b* values, the ordinary artisan in need of methods to prepare the diamine HCl salt would have looked to the specification and would have found on pages 11-12 methods to prepare the diamine HCl salt which include washing. This step would have led to the instant b* values.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 688 (17/111,688). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims 

    PNG
    media_image25.png
    193
    602
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    286
    609
    media_image26.png
    Greyscale

688 does not claim the b* or Fe content of the end product.

Concerning the instant b* values, the ordinary artisan in need of methods to treat the diamine HCl salt would have looked to the specification and would have found on pages 21 methods to prepare the diamine HCl salt which include washing. This step would have led to the instant b* values.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 893 (17/109,893). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 893 claims 


    PNG
    media_image27.png
    281
    590
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    62
    593
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    194
    607
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    143
    592
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    306
    586
    media_image31.png
    Greyscale

893 does not claim the b* or Fe content of the end product.
Concerning the Fe, 893 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Concerning the instant b* values, 893 claims washing the diamine hydrochloride This step would have led to the instant b* values.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 805 (17/109,805). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not 


    PNG
    media_image32.png
    254
    594
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    195
    597
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    115
    594
    media_image34.png
    Greyscale






Concerning the Fe, 805 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range.
Concerning the instant b* values, the ordinary artisan in need of a method to prepare the diamine hydrochloride, would have looked to the specification to find on page 9 a washing step. This step would have led to the instant b* values.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘645 (15/734,645) in view of Extraction (pages 1-6, Published 12-2013) and ‘428 (USPGPub 2018/0334428, Published 11-2018) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017).
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims

    PNG
    media_image35.png
    176
    593
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    121
    584
    media_image36.png
    Greyscale

645 does not claim the instant composition, b* or Fe content of the end product.
Concerning the Fe, 645 is silent to the amount of iron. Therefore, the iron levels are interpreted to be zero. This level overlaps the instant range. 
Moreover, 428 teach (example 1) a xylylene diisocyanate composition that contains Fe at a concentration of <0.1 ppm. 428 goes on to teach (example 1) the xylylene diisocyanate composition is purified via distillation and the purity of the xylylene diisocyanate of 99% by weight or more (par. 42).
428 teach (par. 1) use of xylylene diisocyanate in the preparation of optical materials. This is the same endeavor of the instant invention. Therefore achieving the instant purities and Fe levels of the diisocyanate product would have been obvious.
Concerning the instant b* values, this limitation is met with a teaching of a washing of the diamine hydrochloride. 
The teaching of a washing is arrived at by combining 645 with Extraction and Marri et al. as follows. The ordinary artisan would have looked to the specification of 
Extraction and Marri et al. where brought in to teach washing removes solvents/mother liquors that contain impurities and the washing of diamine hydrochloride. For example, Marri et al. teaches (p. 486) the washing of a diamine hydrochloride and Extraction teach (p. 1 of 6) washing removes the mother liquor that contains impurities. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 9-10 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             

	/YEVGENY VALENROD/            Primary Examiner, Art Unit 1628